PATTERSON, Circuit Judge
(dissenting).
The renewal commissions were compensation for personal services rendered by the petitioner. In Lucas v. Earl, 281 U.S. 111, 50 S.Ct. 241, 74 L.Ed. 731, it was held that the Revenue Act of 1918, in providing for tax on “income derived from salaries, wages, or compensation for personal service”, section 213(a), 42 Stat. 238, imposed the tax on him who earned the compensation, regardless of an assignment in favor of another. There the assignment was made in advance of earning the compensation, but the court put no stress on that feature. It was laid down broadly that the person taxed on account of personal compensation was the earner, and that the tax could not be deflected from him to another by means of an assignment. That this is the effect of the Earl case is indicated not only from the opinion in that case, but also from the later discussion of the case in Burnet v. Leininger, 285 U.S. 136, 141, 142, 52 S.Ct. 345, 76 L.Ed. 665, and in Blair v. Commissioner, 300 U.S. 5, 11, 57 S.Ct. 330, 81 L.Ed. 465. I do not find any reason to confine the rule to instances where earnings have been assigned prior to the time when they were earned. On the contrary, I am of opinion that Lucas v. Earl, supra, governs a case like the present one, an assignment made after earning compensation. The 1932 Act is the same as the 1918 Act as to income from wages, salary and compensation. I agree with the Board’s decision and vote to affirm it.